PEE CUEIAM.
In the district court, the defendant, Anastacio Morales, was tried and convicted of the crime of' burglary. He appeals from the judgment rendered against him and fcom an-order refusing him a new trial. It is contended for reversal that the trial court erred in refusing instructions offered by the defendant; but an inspection of the record fails to- disclose what, if any, instructions were requested by the defendant, and an examination of all the instructions shown to have been given or refused satisfies us that the jury was properly charged as to the law of the case. We think the evidence fully supports the verdict, and find no error in any of the proceedings. The judgment is therefore affirmed.